Title: From George Washington to Brigadier General Anthony Wayne, 26 October 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir
          Head Quarters West point 26th October 1779.
        
        There will be a necessity of throwing up a small Work at Stoney point to protect the communication by Kings ferry. Colo. Gouvion will go down tomorrow to lay it out. When that is done, you will be pleased to furnish a party from the Infantry to assist in executing it. I have wrote to General Woodford to furnish a party from the Virginia line also. You had best see him and detail agreeable to your respective Strength. As the Work will be trifling, I would wish that the parties may be such as will finish it out of hand. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
      